      Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    CHRISTY DEAKLE, ET AL.                                    CIVIL ACTION

    VERSUS                                                      NO. 20-1554

    WESTBANK FISHING, LLC, ET AL.                           SECTION “R” (5)



                          ORDER AND REASONS


       Before the Court are three motions for partial summary judgment, by

defendants Westbank Fishing, LLC, the F/V MARIA C, and Certain

Underwriters at Lloyd’s Syndicates XLC, LIB, and AMA.             Specifically,

defendants move for partial summary judgment on (1) plaintiffs Christy

Deakle and Kiara Urby’s state-law claims, and any claims brought by Kiara

and Scarlett Urby;1 (2) personal claims by Christy Deakle;2 and (3) plaintiffs’

claims for maintenance and cure, and for punitive damages. 3 Plaintiffs

oppose the motion for summary judgment on maintenance and cure, and

punitive damages.4 Plaintiffs do not oppose the other two motions. 5




1      R. Doc. 54.
2      R. Doc. 56.
3      R. Doc. 57.
4      R. Doc. 83.
5      R. Doc. 81 at 3; R. Doc. 82 at 3.
      Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 2 of 17




          For the following reasons, the Court grants defendants’ motions for

partial summary judgment.



     I.      BACKGROUND

          This case arises out of a death aboard the F/V MARIA C on June 3,

2019. Decedent Bryan Urby was working as a fisherman aboard the vessel

when he began to show signs of heat distress.6 The United States Coast

Guard airlifted Mr. Urby to University Medical Center in New Orleans, where

he was pronounced dead.7

          Christy Deakle is the personal representative of Mr. Urby and his two

children, Scarlett and Kiara Urby.8 Ms. Deakle is also the mother and legal

guardian of Scarlett and Kiara Urby.9 On May 28, 2020, plaintiffs Christy

Deakle and Kiara Urby filed suit in this Court, alleging that defendants’

negligence contributed to Mr. Urby’s death. 10 Plaintiffs assert claims of


6         R. Doc. 57-4 at 2-5.
7         See R. Doc. 57-5 at 3-4; R. Doc. 57-6 at 2; R. Doc. 83-11 at 4.
8         See R. Docs. 81-6, 81-7 & 81-8. The record is inconsistent as to whether
          Scarlett Urby’s name is spelled “Scarlet” or “Scarlett.” The Court
          herein adheres to the spelling, “Scarlett,” which is the spelling used in
          Christy Deakle’s guardianship documents. R. Doc. 81-6 at 1.
9         R. Doc. 81-6 at 1; R. Doc. 43 at 1.
10        R. Doc. 1. Plaintiffs twice amended and supplemented their complaint.
          See R. Doc. 23-1; R. Doc. 43. Plaintiffs’ operative complaint is the
          Second Supplemental and Amending Complaint for Damages, at R.
          Doc. 43.
                                           2
      Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 3 of 17




negligence and unseaworthiness under the Jones Act,11 the Death on the

High Seas Act (“DOHSA”),12 and Louisiana state law. 13 They also seek

damages under general maritime law for defendants’ alleged failure to

furnish maintenance and cure, and punitive damages for that failure. 14

Further, plaintiffs claim damages for defendants’ negligence, including:

survival 15 and wrongful-death damages,16 loss of financial support,17

guidance, 18 and education 19 to decedent’s children, and loss of consortium to

Christy Deakle. 20

       Defendants now move for partial summary judgment on certain of

plaintiffs’ claims. The Court considers the parties’ arguments below.



II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to




11     R. Doc. 43 ¶¶ 29-31.
12     Id. ¶¶ 30-31.
13     Id. ¶ 3.
14     Id. ¶ 32.
15     Id. ¶ 33.a.
16     Id. ¶¶ 33.b, 34.a.
17     Id. ¶¶ 33.c, 34.b.
18     Id. ¶¶ 33.d, 34.c.
19     Id. ¶¶ 33.e, 34.d.
20     Id. ¶ 34.e.
                                      3
    Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 4 of 17




judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,


                                       4
    Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 5 of 17




1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. v. Lease, 755 F. Supp. 948,

951 (D. Colo. 1991)). “[T]he nonmoving party can defeat the motion” by

either countering with evidence sufficient to demonstrate the “existence of a

genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322)).




                                       5
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 6 of 17




III. DISCUSSION

      A.    Claims Under State Law

      Defendants first seek summary judgment on plaintiffs’ claims under

Louisiana state law. They contend that these claims are preempted by the

federal statutes that plaintiffs invoke.21 Plaintiffs do not oppose defendants’

motion for summary judgment on these claims.22

      The Supreme Court has long held that the Jones Act preempts state-

law remedies for the death or injury of a seaman. See Miles v. Apex Marine

Corp., 498 U.S. 19, 26 (1990) (citing Gillespie v. U.S. Steel Corp., 379 U.S.

148, 154-56) (1964); Lindgren v. United States, 281 U.S. 38, 44 (1930) (“It is

plain that the [Jones] Act . . . necessarily supersedes the application of the

death statutes of the several States.”). The Court has also held that DOHSA,

which governs suits for death caused by negligence occurring “beyond 3

nautical miles from the shore of the United States,” 46 U.S.C. § 30302,

preempts state-law claims arising from a death on the high seas. Offshore

Logistics, Inc. v. Tallentire, 477 U.S. 207, 231-32 (1986).

      Here, in addition to their DOHSA and Jones Act claims, plaintiffs bring

claims under Louisiana’s general tort-liability statute, La Civ. Code art. 2315,




21    R. Doc. 54-1 at 4-5.
22    R. Doc. 81 at 3.
                                       6
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 7 of 17




as well as its survival and wrongful-death statutes, La Civ. Code arts. 2315.1,

2315.2. 23 Under clear Supreme Court precedent, plaintiffs’ state-law claims

are preempted by both the Jones Act and DOHSA. Defendants are entitled

to summary judgment dismissing plaintiffs’ state-law claims.



      B.    Claims for Maintenance & Cure and Punitive Damages

      Defendants also move for summary judgment on plaintiffs’ claims for

maintenance and cure.24 Defendants contend that decedent Bryan Urby is

not owed maintenance arising out of his injury because he died within hours

after becoming ill,25 and that he is not owed cure because plaintiffs have

produced no evidence of medical expenses.26         They further argue that

plaintiffs’ claims for punitive damages arising out of the alleged failure to

furnish maintenance and cure must fail.27 Plaintiffs oppose the motion,

asserting that defendants owe maintenance for the hours between Urby’s

becoming ill and his death,28 and that they owe cure for medical expenses

assertedly incurred.29


23    R. Doc. 43 ¶ 3.
24    R. Doc. 57-1 at 1.
25    Id. at 4.
26    Id.; R. Doc. 103 at 2-3.
27    R. Doc. 57-1 at 4.
28    R. Doc. 83 at 8-9.
29    Id. at 9-10.
                                      7
    Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 8 of 17




     Maintenance and cure are obligations of a shipowner to cover the

expenses of a seaman when he becomes ill or injured during his service to

the ship. McBride v. Estis Well Serv., LLC, 853 F.3d 777, 783 (5th Cir. 2017)

(citing Boudreaux v. United States, 280 F.3d 461, 468 (5th Cir. 2002)).

“Maintenance” includes the costs of the seaman’s food, lodging, and lost

wages, while “cure” includes the costs of medical treatment. Atl. Sounding

Co., Inc. v. Townsend, 557 U.S. 404, 413 (2009) (citations omitted). The

obligation to furnish maintenance and cure terminates when it becomes

“probable that further treatment will result in no betterment in the

claimant’s condition.” McBride, 853 F.3d at 783 (quoting Rashidi v. Am.

President Lines, 96 F.3d 124, 128 (5th Cir. 1996)). The duty arises from the

contract of employment and applies irrespective of whether there is

negligence or culpability on the part of the shipowner. Calmar S.S. Corp. v.

Taylor, 303 U.S. 525, 527 (1938) (citations omitted); Brister v. AWI, Inc.,

946 F.2d 350, 360 (5th Cir. 1991); see also Nichols v. Weeks Marine, Inc.,

513 F. Supp. 2d 627, 638 (E.D. La. 2007) (“Maintenance and cure is the

implied right of the seaman arising from his or her employment relationship

with the shipowner and is ‘independent of any other source of recovery for

the seaman . . . .’”) (quoting Bertram v. Freeport McMoran, Inc., 35 F.3d

1008, 1013 (5th Cir. 1994)).


                                     8
    Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 9 of 17




      To recover for unpaid maintenance and cure, a claimant must show

that he has incurred the relevant expenses. Hall v. Noble Drilling (U.S.),

Inc., 242 F.3d 582, 587-90 (5th Cir. 2001); Marine Drilling, Inc. v. Landry,

302 F.2d 127, 128 (5th Cir. 1962) (“[O]ne who has not paid his own

expenses . . . cannot recover maintenance and cure from the ship owner.”).

The burden is on the seaman to show that he is entitled to maintenance and

cure. Hall, 242 F.3d at 588. The seaman “must present evidence to the court

that is sufficient to provide an evidentiary basis for the court to estimate his

actual costs.” Id. at 590. If the seaman “presents no evidence of actual

expenses, [he] may not recover.” Id. The seaman’s burden is “‘feather light,’

and a court may award reasonable expenses, even if the precise amount of

actual expenses is not conclusively proved.” Id. at 588 (quoting Yelverton v.

Mobile Lab’ys., Inc., 782 F.2d 555, 558 (5th Cir. 1986)).

      Though plaintiffs’ burden is “feather light,” it is a burden nonetheless.

And here, plaintiffs have made no showing that they incurred any expenses

covered by the obligations of maintenance and cure. As to maintenance,

there is no evidence that decedent Urby incurred expenses for food or

lodging arising out of his injury. The absence of this evidence is consistent

with the brevity of Urby’s illness: the record indicates that he became ill




                                       9
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 10 of 17




around 5:00 p.m. and died shortly after 9:00 p.m.30 Plaintiffs have also not

submitted any evidence that the decedent somehow lost wages during these

four hours. Cf. In re Magnolia Fleet, No. 16-12297, 2017 WL 4574198, at *2

(E.D. La. Oct. 12, 2017) (Milazzo, J.) (finding that no maintenance and cure

was owed to a decedent seaman who died shortly after his vessel capsized).

In sum, the record is devoid of any indication that defendants owe

maintenance to Bryan Urby.

       The same is true for cure. Plaintiffs purport to submit medical records

reflecting costs incurred for Urby’s treatment.31 But the hospital invoice they

submit plainly shows that no charges were incurred for Urby’s medical

treatment. Although the itemized medical charges total $11,576.75, the

hospital gave Urby’s account a negative adjustment of $11,576.75.32 The

adjustment consists of a “discount” of $7,524.89 and a “patient deceased

adjustment” of $4,051.86. 33     As a result, Urby’s “Total Payments” and

“Patient Responsibility” both came out to $0.00.34 Plaintiffs submit no other

evidence of medical costs incurred. Indeed, their responses to defendants’




30     R. Doc. 57-4 at 4; R. Doc. 83-11 at 4.
31     R. Doc. 83 at 10 (citing R. Doc. 83-5).
32     R. Doc. 83-5 at 1.
33     Id. at 2.
34     Id. at 1.
                                       10
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 11 of 17




requests for production indicate that they have no other expense records.35

The hospital invoice showing zero dollars paid thus constitutes the entire

record as to Urby’s medical costs. Plaintiffs have therefore failed to show

that defendants owe cure to Bryan Urby.

       Because plaintiffs cannot carry their burden to show that they incurred

any expenses for food, lodging, lost wages, or medical treatment during the

period when Urby was ill, defendants are entitled to summary judgment

dismissing plaintiffs’ claims for maintenance and cure.

       It follows that plaintiffs may not recover punitive damages for

defendants’ failure to furnish maintenance and cure. 36 Though the Supreme

Court has held that punitive damages are available for “the willful and

wanton disregard of the maintenance and cure obligation,” Atl. Sounding

Co., 557 U.S. at 424, plaintiffs have not shown that defendants failed to




35     R. Doc. 83-7 at 22. Defendants’ Request for Production No. 16 asked
       for “all records related to the expenses Christy Deakle, Kiara Urby,
       and/or Scarlet Urby ha[ve] or will incur as a result of the death of the
       decedent Bryan Urby, including, but not limited to, medical bills,
       invoices, domestic services, food, clothing, shelter, and any other lists
       of charges and expenses.” Id. (emphasis added). Plaintiffs responded
       that they “do not have the documents requested at this time. Plaintiffs
       reserve the right to supplement this response in the future.” Id. The
       discovery deadline has passed, see R. Doc. 21 at 2, and, other than the
       zero-dollar hospital invoice, plaintiffs submit nothing amounting to a
       supplement of this response.
36     See R. Doc. 43 ¶ 32.
                                       11
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 12 of 17




satisfy a maintenance-and-cure obligation to Urby, much less that there was

a “willful and wanton disregard” of that obligation. Accordingly, plaintiffs’

claims for punitive damages are without basis. Defendants are entitled to

summary judgment dismissing plaintiffs’ claims for punitive damages.



       C.    Claims Brought by Kiara and Scarlett Urby

       Defendants also move for summary judgment on claims brought by

Kiara and Scarlett Urby, the children of plaintiff Christy Deakle and decedent

Bryan Urby. 37 Defendants contend that all claims for survival and wrongful

death must be brought by Deakle in her capacity as the personal

representative of Bryan Urby.38 Plaintiffs do not oppose defendants’ motion

for summary judgment on these claims. 39

       The Court notes that only Deakle and Kiara Urby are plaintiffs in this

case. Scarlett Urby is not a plaintiff, and nothing in the complaint suggests

that any claims are brought by Scarlett. 40 The Court therefore considers

whether to dismiss claims brought by Kiara Urby.


37     R. Doc. 54-1 at 5-6.
38     Id. at 5.
39     R. Doc. 81 at 3.
40     See R. Doc. 43 ¶ 1 (naming plaintiffs as “Kiara Urby and Christy Deakle,
       Personal Representative of the decedent Bryan K. Urby and the natural
       mother of his only children Scarlet Urby and Kiara Urby”); id. ¶ 2
       (“This action is brought by Kiara Urby and Christy Deakle.”).
                                       12
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 13 of 17




       Because the Court has dismissed plaintiffs’ claims under state law, and

their claims for maintenance and cure under general maritime law, the

plaintiffs’ only remaining claims are those under the Jones Act and DOHSA.

Under both the Jones Act and DOHSA, only the personal representative of a

decedent seaman may bring an action to recover damages for the seaman’s

death. The Jones Act provides that, “if [a] seaman dies from [an] injury [in

the course of employment], the personal representative of the seaman may

elect to bring a civil action at law, with the right of trial by jury, against the

employer.” 46 U.S.C. § 30104 (emphasis added); see also In re Sanco

Holdings, A.S., 548 F. Supp. 2d 390, 395 (S.D. Tex. 2008) (“[U]nder both

the Jones Act and general maritime law, only the personal representative of

a decedent’s estate has standing to sue for survival damages.”) (citing Ivy v.

Sec. Barge Lines, Inc., 585 F.2d 732, 734-35 (5th Cir. 1978)). Similarly,

DOHSA provides that, “[w]hen the death of an individual is caused by

wrongful act, neglect, or default occurring on the high seas . . . , the personal

representative of the decedent may bring a civil action in admiralty against

the person or vessel responsible.” 46 U.S.C. § 30302 (emphasis added).

       Here, Christy Deakle is the personal representative of decedent Bryan

Burby’s estate.41 Therefore, any claims under the Jones Act or DOHSA must


41     R. Doc. 81-8.
                                       13
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 14 of 17




be brought by Deakle in her capacity as Urby’s personal representative, even

if those claims are for damages to Urby’s children as beneficiaries. The Court

therefore dismisses Kiara Urby’s claims insofar as she purports to bring

direct claims under the Jones Act and DOHSA.

       The Court has dismissed plaintiffs’ state-law claims, its maintenance-

and-cure claims, and any claims asserted by Kiara Urby under the Jones Act

or DOHSA. This leaves Kiara with no remaining claims. Accordingly, Kiara

Urby is dismissed as a plaintiff in this matter.



       D.    Personal Claims of Christy Deakle

       Defendants also move for summary judgment on claims for personal

damages asserted by Christy Deakle. 42 They assert that, because Deakle has

never been married to the decedent, she does not fit any statutory class of

beneficiary, and therefore cannot recover damages under any of her asserted

theories.43 Specifically, defendants seek a dismissal of plaintiff Deakle’s

claim for damages for loss of consortium. 44       Plaintiffs do not oppose

defendants’ motion for summary judgment on this claim.45




42     R. Doc. 56-1 at 3-5.
43     Id. at 3-4.
44     Id. at 2; see R. Doc. 43 ¶ 34.e.
45     R. Doc. 81 at 3.
                                          14
   Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 15 of 17




      Having dismissed all of Deakle’s claims under state law and general

maritime law, the Court confines its inquiry to whether Deakle is entitled to

personal damages under either the Jones Act or DOHSA.

      Recovery under the Jones Act is statutorily limited to a particular

group of beneficiaries, as defined by the Federal Employers’ Liability Act

(“FELA”). See Miles, 498 U.S. at 32 (stating that Congress “incorporate[ed]

FELA unaltered into the Jones Act”). Under FELA, as incorporated into the

Jones Act, the personal representative of a decedent worker has a cause of

action “for the benefit of the surviving widow or husband and children of

[the] employee; and, if none, then . . . such employee’s parents; and, if none,

then . . . the next of kin dependent upon such employee.” 45 U.S.C. § 59; see

also Smith v. Omega Protein, Inc., 459 F. Supp. 3d 787, 791-92 (S.D. Miss.

2020) (dismissing a Jones Act claim by a decedent’s personal representative

where no statutory beneficiary of the decedent existed);         Ford v. Am.

Original Corp., 475 F. Supp. 10, 13-14 (E.D. Va. 1979) (dismissing claims,

under both DOHSA and the Jones Act, of a claimant who was not married to

the decedent but who lived with the decedent and his children for several

years). Here, because Christy Deakle and decedent Bryan Urby were never




                                      15
     Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 16 of 17




married, 46 Deakle fits no category of FELA beneficiary. She is therefore not

entitled to recover damages under the Jones Act.

       The same is true under DOHSA, which provides that the authorized

action “shall be for the exclusive benefit of the decedent’s spouse, parent,

child, or dependent relative.” 46 U.S.C. § 30302; see also Tidewater Marine

Towing, Inc., v. Curran-Houston, Inc., 785 F.2d 1317, 1320 (5th Cir. 1986)

(affirming the dismissal of claims under DOHSA because the claimant was

neither the legal nor common-law wife of the decedent); Ford, 475 F. Supp.

at 13-14 (dismissing non-spouse claims under DOHSA and the Jones Act).

Again, Deakle fits none of the statutory categories. She therefore lacks any

claim for damages under DOHSA.

       Accordingly, defendants are entitled to summary judgment dismissing

Christy Deakle’s claim for damages for loss of consortium. 47 The Court

discerns no other personal claims by Deakle under the Jones Act or DOHSA,

but to the extent any such claims exist, those too are dismissed.




46     R. Doc. 56-8 at 4.
47     R. Doc. 43 ¶ 34.e.
                                     16
   Case 2:20-cv-01554-SSV-MBN Document 114 Filed 08/23/21 Page 17 of 17




IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendants’ motions for

partial summary judgment.      The Court DISMISSES with prejudice: (1)

plaintiffs’ claims under state law, (2) plaintiffs’ claims for maintenance and

cure, and their claims for punitive damages arising thereunder, (3) claims

brought by Kiara Urby, and (4) claims for personal damages as to Christy

Deakle. The Court further DISMISSES Kiara Urby as a plaintiff.



         New Orleans, Louisiana, this _____
                                       23rd day of August, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     17
